Case 2:17-cv-11910-MAG-DRG ECF No. 457-49 filed 10/23/18   PageID.11802   Page 1 of
                                      3




        EXHIBIT 1-47
       PII Redacted Pursuant to Fed. R. Civ. P. 5.2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-49 filed 10/23/18                                  PageID.11803                    Page 2 of
                                      3
                                                                               (),t1iCi   1:1114 ,1%,   (Phi AY'ihrl'ai       f),i‘


                                                                               I   Department of homeland Securil.$
                                                                               500 12th SIR:et. SW
                                                                               Washington. 1)( 205Th


                                                                             US. Immigration
                                                                          ): and Customs
                                                                             Enforcement

                                                   June 15. 2018

     Ambassador Fareed Yassccn
     Embassy of the Republic of Iraq
     3421Massachusettes Avenue
     Washington. DC 20007 .



    Dear Ambassador Yasseen.


    I greatly appreciate your stall meeting with United States Immigration and Customs Enforcement (ICE)
    on June 15, 2018 to address the agency's outstanding concerns related to travel document issuance.


    Please consider this an urgent request from ICE for the immediate issuance of the outstanding travel
    documents that have been requests for the six Iraqi Nationals named bolo)). These six men are currently
    detained by ICE and have been issued final orders of removal by a U.S. Immigration Judge. On May 23.
    2018, they were interviewed in person by the Consulate Section of the Iraq Embassy at the Stewart
    Detention Center in 1.umpkin, Georgia. During the interviews, it was determined b.), the Consulate
    Section of the Iraq Embassy that they are all citizens of Iraq but these individuals declined to sign a
    declaration form wherein they state their desire to return to Iraq. As a result. it is our understanding that
    additional approval from Baghdad is necessary to complete the issuance of these travel documents.


    It is the responsibility of ICE to execute the warrant of removal of these Iraqi Nationals in a safe and
    timely manner regardless ()Illicit. desire to return to Iraq. As you know, your country is a party to the
    Convention on International Civil Aviation. Annex 9 of the Convention states in Chapter 5.26 through
     5.29:


             5.26 A Contracting State shall, when requested to provide travel documents to
             facilitate the return of one of its nationals. respond within a reasonable period of time
             and not more than 30 days after such a request was made either by issuing a travel
             document or by satisfying the requesting State that the person concerned is not one or
             its nationals.


             5.27 A Contracting State shall not make the signing by the person concerned (Wall
             application for a travel document a prerequisite for the issuance of that document.

             5.28 When a Contracting State has determined that a person for whom a travel
             document has been requested is one of its nationals but cannot issue a passport within
             30 days of the request. the State shall issue an emergency travel document that attests
             to the nationality of the person concerned and that is valid for readmission to that
             State.




                                                                               www.ice.gov



                                                                                                              R e.spOncleni-S1 EA,
Case 2:17-cv-11910-MAG-DRG ECF No. 457-49 filed 10/23/18                                 PageID.11804     Page 3 of
                                      3
    Page 3 of 2




            5.29 A Contracting State shall not refuse to issue a travel document to or Otherwise
            thwart the return °cone of its nationals by rendering that person stateless.


    The men named below have all completed their Iraqi passport applications, have been
    interviewed in person by the Consulate Section of the Embassy of Iraq and it has been
    determined that they are all Iraqi Nationals.

    Regarding:       A S    , S           A                     798       11/21/1963
                     °     .A                                   985      07/03/1985
                     OI  , D                                    561      04/27/1983
                     K           .   A                          689      04/15/1968
                     A, A         . R                           978       11/01/1977
                     P   , K                                    207      01/01/1979

    Additionally. ICE is again requesting that the Consulate Section of the Embassy of Iraq no longer require
    Iraqi Nationals to sign the declaration form wherein they state their desire to return to Iraq. This form
    conflicts with the Convention on International Civil Aviation, as the signing of an application for a travel
    document cannot be a prerequisite for the issuance of that document.


    1 look forward to the expeditious issuance of these travel CIOCUII1C111S. Please feel free to
    contact Officer James Maddox at (202) 732-5111 anytime if you have any questions.
                                                                                         7
                                                                                     /
                                                        Sincerely.




                                                        Mi chael liernac-ke
                                                        Unit Chief
                                                        U.S.Immigration and Customs Enforcement
                                                        Enforcement and Removal Operation
